Name: Commission Regulation (EEC) No 4034/89 of 29 December 1989 extending the periods of validity of Regulations (EEC) No 3044/79, (EEC) No 1782/80 and (EEC) No 412/88, on Community surveillance of imports of certain textile products originating in Malta, Egypt and Turkey
 Type: Regulation
 Subject Matter: Europe;  trade policy;  leather and textile industries;  international trade
 Date Published: nan

 30 . 12. 89 Official Journal of the European Communities No L 382/77 COMMISSION REGULATION (EEC) No 4034/89 of 29 December 1989 extending the periods of validity of Regulations (EEC) No 3044/79, (EEC) No 1782/80 and (EEC) No 412/88 , on Community surveillance of imports of certain textile products originating in Malta, Egypt and Turkey Whereas by Regulation (EEC) No 4121 /88 (8), the Commission established Community surveillance of imports of certain textile products originating in Turkey ; Whereas those Regulations expire on 31 December 1989 ; Whereas the reasons that justified the introduction of the above Regulations are still valid ; whereas the said Regulations should therefore be extended for an additional period, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as last amended by Regulation (EEC) No 3365/89 (2), and in particular Article 10 thereof, Having consulted the advisory committee set up under Article 5 of Regulation (EEC) No 288/82. Whereas Commission Regulation (EEC) No 2819/79 (3), the period of validity of which was last amended by Regulation (EEC) No 1884/89 (4), makes imports of certain textile products originating in certain non-member countries subject to Community surveillance ; Whereas by Regulation (EEC) No 3044/79 (*), as last amended by Regulation (EEC) No 3928/87 (*), the Commission established Community surveillance of imports of certain textile products originating in Malta ; Whereas, by Regulation (EEC) No 1782/80 Q, as last amended by Regulation (EEC) No 3928/87, the Commission established Community surveillance of imports of certain textile products originating in Egypt ; HAS ADOPTED THIS REGULATION : Article 1 Community surveillance of imports of certain textile products, established by Regulations (EEC) No 3044/79, (EEC) No 1782/80 and (EEC) No 4121 /88 , is hereby extended until 31 December 1990 . Article 2 This Regulation shall enter into force on 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 December 1989 . For the Commission Karel VAN MIERT Member of the Commission (&lt;) OJ No L 35, 9 . 2. 1982, p. 1 . 0 OJ No L 325, 10 . 11 . 1989, p. 1 . (3) OJ No L 320, 15. 12. 1979, p. 9 . (4) OJ No L 182, 29 ! 6. 1989, p. 18 . 0 OJ No L 343, 31 . 12. 1979, p. 8 . ( «) OJ No L 369, 29 . 12. 1987, p. 31 . 0 OJ No L 174, 9 . 7. 1980, p. 16. (8) OJ No L 361 , 29 . 12. 1988, p. 28 .